DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 177-179 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 178: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) for facilitating copy-trading. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. The claim describes the steps of receiving a request from a first user to copy transactions of a second user, responsive to satisfaction of zero or more transaction conditions; b) determining a first address associated with the first user, and a second address associated with the second user; executing a Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using processor and memory to execute the steps in a blockchain (network) environment. The processor and memory in the steps are recited at a high level of generality, i.e., as a generic processor performing a generic computer function. Using a smart contract in blockchain is mere extra-solution activity. These generic nodes limitations are no more than mere instructions to apply the exception using generic computer component in a distributed ledger (blockchain network) environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of using smart contract in blockchain was considered to be extra-solution activities in Step 2A, it is re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that the use of smart contract (data) in a blockchain is anything but conventional process and Nugent (USPAP 2017/0287068) at paragraph 0002 and Leidner et al. (USPAP 20180082390) at paragraphs 0002, indicate that the step of using smart contract in a distributed ledger system is well-understood, routine and conventional in the field (as they are here). Accordingly, a conclusion that the step of using smart contract in a distributed ledger system is well-understood, routine and conventional activity is supported under Berkheimer option 3.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Claims 177 and 179 recite corresponding method and computer program product claims similar to claims 178 above. These claims are similarly rejected under the same rationale as claim 178, supra. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 177-179 are rejected under 35 U.S.C. 103 as being unpatentable over Giles (USPAP 2013/0268423) in view of Nugent (USPAP 2017/0287068)/Leidmer et al (USPAP 2018/0082390).

Re claims 177-179: Giles teaches a method (including a corresponding computer system and computer program product) of copy-trading comprising: receiving, by a processing circuitry, a request from a first user to copy transactions of a second user, responsive to satisfaction of zero or more transaction conditions; configuring, by the processing circuitry, responsive to execution of a transaction originating from the second user, wherein the executed transaction meets the zero or more transaction conditions, executing a copying transaction for the first user (abstract, 0035-0039, fig. 12).
Giles does not teach this process using smart contracts in blockchain environment as recited in the claims. In particular, Giles does not explicitly teach determining, by the processing circuitry, a first blockchain address associated with the first user, and a second blockchain address associated with the second user; c) configuring, by the processing circuitry, processing nodes of a blockchain network to execute a first smart contract that is configured to: execute a blockchain transaction of the second blockchain address; and d) configuring, by the processing circuitry, processing nodes of a blockchain network to execute a second smart contract.
However, Nugent/Leidner teaches that the concept of executing smart contracts in blockchain in response to transactions on blockchain is old and well-known in the art (Nugent: 0002; and Leidner: 0002). Therefore, it would have been recognized that applying the known technique of the using smart contracts in blockchain, to the copy-trading teachings of Giles would have yielded predictable results because the level of ordinary skill in the art demonstrated by the .  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Assia (USPAP 2013/0060672) teaches automatic trading of assets based on trading activities of other traders (abstract, 0004, claim 2).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691